Filed 5/16/13 P. v. Perez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038022
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS061980)

         v.

LUIS CASTRO PEREZ,

         Defendant and Appellant.



         Defendant Luis Castro Perez was convicted of a variety of drug related offenses,
and sentenced to state prison in 2007. On January 17, 2012, defendant, acting in pro per,
filed a “Motion to Correct Abstract of Judgment.” The trial court denied the motion and
this timely appeal ensued.
         On appeal, we appointed counsel to represent defendant in this court. Appointed
counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) which states the case and the facts but raises no specific issues. Wende review is
only available in a first appeal of right. (People v. Serrano (2012) 211 Cal.App.4th 496,
501 (Serrano).) Because defendant’s appeal is from an order after judgment seeking to
correct the abstract of judgment, he is not entitled to Wende review. Therefore, we will
proceed with this appeal pursuant to the standards enunciated in Serrano.
      Pursuant to Serrano, on March 14, 2013, we notified defendant of his right to
submit written argument in his own behalf within 30 days. Thirty days have elapsed and
we have received nothing from defendant.
      The defendant having failed to raise any issue on appeal, we dismiss the appeal as
abandoned. (Serrano, supra, 211 Cal.App.4th at p. 503-504.)
                                     DISPOSITION
      The appeal is dismissed as abandoned.




                                        _____________________________________
                                                   RUSHING, P.J.



WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.




                                           2